DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 23 is withdrawn.
	Claims 8-19 are cancelled.
	Claims 1-7 and 20-22 are examined as follows.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claim 1 (shown in specification Paragraph [0025]), and “beam forming subsystem” recited in claims 1 & 22 (shown in specification Paragraph [0025]).
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 1, claim recites the term “sufficient” which is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; therefore, the terms “laser fluence sufficient to produce densification” render the claim indefinite.  Claims 2 – 7 & 20 – 22 are rejected for their dependence upon Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 20-22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kwak et al. (US 20170306474 A1).

Regarding claim 1, Kwak discloses, a system (see inline deposition system 300 in Fig. 3) for laser sintering of a ceramic electrolyte material (see Figs. 4 and 5 and para 0033 “The device layer may be […] LLZO material”), the system comprising:
a controller (see the control steps in Figs. 4 and 5, and para 0030 “the gas environment—pressure and composition—may be controlled independently within different processing modules of the in-line system with the use of gate valves/limiting apertures between the modules which have independent vacuum pumps”, wherein the depositional system 300 inherently comprises a controller to control the steps in Figs. 4 and 5 and para 0030 or see controller 926 in Fig. 9),
a laser (see laser 3 in Fig. 3) responsive to the controller for generating a beam (and disclosed in para 0029 “The first is the true laser assisted mode, wherein the laser beam is directed onto the sputtering/deposition zone on the substrate/device stack surface (Source 3/Laser 3 in FIG. 3)”);
a beam forming subsystem (see laser 4 in Fig. 3) for controlling a parameter of the beam generated by the laser disclosed in para 0029 “The second is in-situ but post deposition thermal treatment (surface restructuring/recrystallization/densification) of the deposited layer (Sources 1, 2 and 4/Lasers 1, 2 and 4 in FIG. 3)”); and
wherein the beam forming subsystem is further controlled such that the beam provides a laser fluence sufficient to produce densification of the ceramic electrolyte material (disclosed in para 0031 “Third, the power is chosen to be sufficient to achieve the desired effects such as surface restructuring/crystalline phase/crystallinity/densification of the layer”), and wherein the ceramic electrolyte material includes a garnet Li7La3Zr2O12 (LLZO) material (see Figs. 4 and 5 and para 0033 “The device layer may be […] LLZO material”) in one of powder, pellet or tape form (see Figs. 1 and 2, and disclosed in para 0040 “a thin film battery may comprise: a substrate; a current collector on the substrate; a cathode layer on the current collector; an electrolyte layer on the cathode layer; and a lithium anode layer on the electrolyte layer; wherein the LLZO electrolyte layer has a crystalline phase, no shorts due to cracks in the LLZO electrolyte layer, and no highly resistive interlayer at the interface between the electrolyte layer and the cathode layer”).

Regarding claim 2, Kwak discloses, wherein the laser comprises a continuous wave laser (disclosed in para 0031 “CW lasers can be considered as well”).

Regarding claim 3, Kwak discloses, wherein the laser comprises a pulsed laser (disclosed in para 0031 “the pulse frequency and exposure time (or rastering speed) is chosen based on the desired “depth and duration” of the heat loading (to higher pulse frequency to maximize localization) and the desired dissipation/propagation”).

Regarding claim 4, Kwak discloses, wherein the parameter of the beam includes at least one of:
beam spot size; power level; beam pulse duration; beam pulse repetition rate; or laser fluence generated (disclosed in para 0031 “The lasers may be selected as follows. First, the wavelength is selected based on the optical characteristics of the depositing layer (optical absorption based on its n and k values vs. frequency) and, if selectivity is needed, a wavelength away from the surrounding materials' k-value maximum. Second, the pulse frequency and exposure time (or rastering speed) is chosen based on the desired “depth and duration” of the heat loading (to higher pulse frequency to maximize localization) and the desired dissipation/propagation. CW lasers can be considered as well. Third, the power is chosen to be sufficient to achieve the desired effects such as surface restructuring/crystalline phase/crystallinity/densification of the layer”).

Regarding claim 5, Kwak discloses, wherein the beam forming subsystem and the laser are further configured to perform an ablation operation to ablate a portion of material on a surface of the ceramic electrolyte material (see Fig. 2 and disclosed in para 0022 “The structure of FIG. 2 is typical of a device formed using direct patterning of layers—using laser ablation”).

Regarding claim 6, Kwak discloses, wherein the beam forming subsystem and the laser are further configured to perform patterning of a surface of the ceramic electrolyte material (see Fig. 2 and disclosed in para 0022 “The structure of FIG. 2 is typical of a device formed using direct patterning of layers—using laser ablation”).

Regarding claim 7, Kwak discloses, wherein the beam forming subsystem and the laser are further configured to perform laser trimming of at least a portion of the ceramic electrolyte material (see Fig 2, and disclosed in para 0029 “The second is in-situ but post deposition thermal treatment (surface restructuring/recrystallization/densification) of the deposited layer (Sources 1, 2 and 4/Lasers 1, 2 and 4 in FIG. 3)”).

Regarding claim 20, Kwak discloses, wherein the continuous wave laser (disclosed in para 0031 “CW lasers can be considered as well”) is configured to perform a sintering operation to sinter the ceramic electrolyte material (disclosed in para 0039 “The reaction byproduct between LLZO and the cathode material, depending on the sintering temperature and specific cathode materials, etc., will be either electrochemically inactive (blocking) or in embodiments have an ionic conductivity that is a few times (or more) less than the ionic conductivity of the LLZO electrolyte layer, and in embodiments have an ionic conductivity that is an order of magnitude (or more) lower than the ionic conductivity of the LLZO electrolyte layer”).

Regarding claim 21, Kwak discloses, wherein the pulsed laser (disclosed in para 0031 “the pulse frequency and exposure time (or rastering speed) is chosen based on the desired “depth and duration” of the heat loading (to higher pulse frequency to maximize localization) and the desired dissipation/propagation”) is configured to perform an ablation operation to remove a portion of surface material from the ceramic electrolyte material (see Fig. 2 and disclosed in para 0022 “The structure of FIG. 2 is typical of a device formed using direct patterning of layers—using laser ablation”).

Regarding claim 22, Kwak discloses, wherein at least one of the beam forming subsystem or the laser is configured to control at least one of the following parameters: beam spot size; power level; beam pulse duration; beam pulse repetition rate; laser fluence generated; or beam spatial distribution (disclosed in para 0031 “The lasers may be selected as follows. First, the wavelength is selected based on the optical characteristics of the depositing layer (optical absorption based on its n and k values vs. frequency) and, if selectivity is needed, a wavelength away from the surrounding materials' k-value maximum. Second, the pulse frequency and exposure time (or rastering speed) is chosen based on the desired “depth and duration” of the heat loading (to higher pulse frequency to maximize localization) and the desired dissipation/propagation. CW lasers can be considered as well. Third, the power is chosen to be sufficient to achieve the desired effects such as surface restructuring/crystalline phase/crystallinity/densification of the layer”).

Response to Amendment
The amendment of 10/25/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 10/25/2022 have been considered.
The objections to the drawings are withdrawn in view of the amendments of the drawings and the specification.
With respect to the rejections under 102(a)(1) by Kinzel (US 20070105395 A1), Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761  


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761